                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

PLENNEY P. BARKDULL,                                                                  PLAINTIFF
#166596

v.                                    3:19CV00189-JM-JTK

SUSAN COX                                                                             DEFENDANT

                         INITIAL ORDER FOR PRO SE PRISONERS

       You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.
There are rules and procedures that you must follow in order to proceed with your lawsuit, even
though you are not a lawyer.

        First: Follow All Court Rules. You must comply with the Federal Rules of Civil
Procedure as well as Local Rules for the Eastern District of Arkansas. In particular, Local Rule
5.5(c)(2) provides that:

                AIt is the duty of any party not represented by counsel to promptly notify
       the Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case, and to prosecute or defend the action
       diligently. A party appearing for himself/herself must sign his/her pleadings and
       state his/her address, zip code, and telephone number. If any communication from
       the Court to a pro se plaintiff is not responded to within thirty (30) days, the case
       may be dismissed without prejudice. Any party proceeding pro se must be
       expected to be familiar with and follow the Federal Rules of Civil Procedure.

       Second: The Three Strikes Rule.           The Prison Litigation Reform Act, 28 U.S.C. §
1915(g), provides that:

               In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal
       in a court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the
       prisoner is under imminent danger of serious physical injury.

        Third: Service of Defendants. All Defendants must be served within 120 days of the
filing of the Complaint. This includes John/Jane Doe Defendants. It is your responsibility to
identify all Defendants, including Doe Defendants. The Court will order service on all identified


                                                  1
Defendants, but you are responsible for providing valid service addresses for each of them. Any
Defendant who is not served within 120 days will be dismissed, without prejudice, from the lawsuit

        Fourth: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases,
there is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial,
however, a lawyer will be appointed to assist you.

       Fifth: Do Not File Discovery. Discovery requests, such as interrogatories and requests
for production of documents, and responses to discovery requests cannot be filed with the Court.
Instead, you must mail discovery requests and responses directly to counsel for the Defendant. Do
not mail discovery requests to Defendants' counsel until after he or she has filed an Answer
or Motion to Dismiss.

      Sixth: Do Not Send Documents to the Court, Except in Two Situations. You may send
documents or other evidence to the Court only if: (1) they are attached to a Motion for Summary
Judgment, or a Response thereto; or (2) the Court orders you to file documents or other evidence.

       Seventh: Witnesses. If your case is set for trial, as your trial date approaches, you will
be asked to provide a witness list. After reviewing your witness list, the Court will subpoena the
necessary witnesses.

       IT IS SO ORDERED this 3rd day of July, 2019.



                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
